Exhibit 10.24

 

[ex10-24img001.jpg]

 

9900 Westpark Drive, Suite 300

Houston, TX 77063

 

 

AMENDMENT TO OFFER LETTER

OF ROBERT S. MERRITT

 

 

March 2, 2016

 

Robert S. Merritt

51 Battle Swamp Road

Roxbury, CT 06783

 

Dear Bob:

 

This letter (the “Amendment”) amends the offer letter between you and IGNITE
RESTAURANT GROUP, dated November 17, 2015 (the “Original Offer Letter”). The
Original Offer Letter shall be amended as follows:

 

In the section entitled “Position,” the text “President and Chief Executive
Officer” is hereby deleted in its entirety and replaced with “Chief Executive
Officer.”

 

Except as specifically provided herein, the remaining provisions of the Original
Offer Letter shall remain in full force and effect.

 

If you are in agreement with the Amendment, please sign below and fax the signed
Amendment to (832) 426-0252.

 

Best Regards,

 

 

/s/ Paul R. Vigano 

--------------------------------------------------------------------------------

Paul R. Vigano

Chairman of the Board

 

Agreed and acknowledged:

 

Printed Name: 

 Robert S. Merritt

 

 

 

 

 

 

 

 

 

 

Signature:

/s/ Robert S. Merritt 

 

 

 

 

 

 

 

 

 

 

Date Signed:  3/2/16        

 

An electronic signature or facsimile is intended to be, and will be, considered
the equivalent of an original signature, is legally binding, and is to be given
full force and effect.